John Bull brought this suit against the San Antonio  Aransas Pass Railway Company to recover damages for personal injuries received by him, which were alleged to have been caused by the frightening of the plaintiff's team of mules by a locomotive at a public crossing under the defendant's line of railway, causing the mules to run away, whereby plaintiff was thrown from his wagon and hurt. The grounds of negligence alleged against the defendant were that the engineer failed to sound the whistle and ring the bell of the engine as it approached the crossing, and to keep the bell ringing until the crossing was reached, and that the engineer blew the whistle when near the crossing so as to frighten the team.
There was a trial by jury which resulted in a verdict and judgment in favor of the defendant. There are no statements under the first and second assignments of error and they are passed without consideration. The third assignment of error is that the verdict of the jury "was contrary to the law and evidence in this case in this, that the uncontradicted evidence showed that the plaintiff was in plain view of the engineer as he passed along by where this plaintiff was on the said public road, and could have been seen by said engineer had he so much as looked for anyone along said public highway at said crossing. The law requires him to keep such lookout."
The statement under this assignment is very meager. It appears from the statement made that the plaintiff was in plain view from the track, and that he had passed out from under the bridge about thirty feet when the whistle blew, and might have been seen by the engineer at a distance of about 200 feet if as far as thirty feet from the track. No facts are stated to show that the whistle was negligently sounded or that the mules were frightened by it. No reason is shown why the verdict should be set aside. No error having been shown in the judgment, it will be affirmed.
Affirmed. *Page 549